Citation Nr: 1456177	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for groin pain.

2.  Entitlement to service connection for left hand condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for syncope.

5.  Entitlement to service connection for a cardiac disorder manifested by chest pain.

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease prior to December 13, 2012, and to a rating in excess of 20 percent thereafter.

7.  Entitlement to an initial rating in excess of 10 percent for tendonitis of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent for tendonitis and chondromalacia of the left knee.

9.  Entitlement to an initial rating in excess of 10 percent for diverticulosis.

10.  Entitlement to an initial rating in excess of 10 percent for hypertension.

11.  Entitlement to an initial rating in excess of 10 percent for left wrist sprain.

12.  Entitlement to an initial rating in excess of 10 percent for right ankle fracture.

13.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1989, and from May 1991 until his retirement from service in December 2005.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

A review of the Veteran's electronic Virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserted on his August 2007 notice of disagreement (NOD) that the VA denied the service connection claims remaining on appeal because his service treatment records (STRs) from his first period of service were not obtained and considered.  A review of the record shows that the Veteran is correct that his STRs from his first period of service, from September 7, 1982 to May 3, 1991 have not been obtained.  (With the exception of a February 1989 examination report for entry into officer candidate school.)  The Veteran's service connection claims must be remanded in order that these records may be requested and considered.

The Veteran's increased rating claims have been adjudicated by the RO with consideration of April 2006 and December 2012 VA fee base examination reports.  It is clear from the record, in particular from reading an August 2010 letter that the Veteran's wrote to the RO, that the Veteran has had ongoing medical treatment since his discharge from service in December 2005.  However, the records of such treatment are not contained in his claims file.  Furthermore, neither the April 2006 or the December 2012 VA fee basis examination reports indicate that any STRs or any post service medical treatment records were reviewed in conjunction with the examinations.  Consequently, the Veteran's post service medical records must be obtained and he must be provided new medical examinations that include consideration of the STRs and the post service medical records that are not currently contained in his file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  The Board notes that in an August 2010 letter discussing his service-connected disabilities the Veteran asserted that no one wanted to employ a man in his medical condition.  Accordingly, the Veteran has raised the claim of TDIU which must be adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's STRs from his first period of service, from September 7, 1982 to May 3, 1991.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the notify the Veteran and (i) identify the specific records that cannot be obtained; (ii) briefly explain the efforts made to obtain those records; (iii) describe any further action to be taken by VA with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and ask him if he has received VA or Tricare medical treatment since discharge from service.  If so, obtain copies of these records dated from January 1, 2006 to present.

3.  Request the Veteran to supply the information, and any authorizations necessary, to obtain copies of records of any private medical providers who have treated him for his claimed disabilities on appeal since discharge from service.  If any identified records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the implied claim for entitlement to TDIU, and request that he supply the requisite information.

5.  After the above evidence is obtained, to the extent possible, schedule the Veteran for the necessary examinations to address the etiology of his claimed groin, left hand, sinusitis, syncope and cardiac/chest pain conditions.  The claims file should be made available to the examiner(s) for review before the examination; the examiner(s) must indicate that the claims file was reviewed.  

With regard to the syncope claim, the appropriate examiner should discuss the in-service complaints, including the STRs discussing syncope in September 1995, April 2002, December 2003 and September 2004.  

With regard to the left hand claim, the appropriate examiner should discuss the January 2000 trauma to the left hand when it was caught in a car door.

With regard to the sinusitis claim the appropriate examiner should discuss the December 1992 STR discussing sinus congestion and a May 1996 sinus series.
With regard to the cardiac/chest pain complaints, the appropriate examiner should discuss the multiple records showing cardiac testing during service.  

Following evaluation of the Veteran, the examiner(s) must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any diagnosed groin, left hand, sinusitis, syncope or cardiac/chest pain condition is related to the Veteran's military service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner(s) must provide reasons for all opinions provided.

6.  After the Veteran's post service medical treatment records have been obtained, schedule the Veteran for the necessary examinations to determine the current nature and severity of the Veteran's service-connected lumbar spine, bilateral knee, diverticulosis, hypertension, left wrist sprain, and right ankle facture disabilities.  The claims file should be made available to the examiner(s) for review before the examination; the examiner(s) must indicate that the claims file was reviewed.  The examiner(s) should provide a discussion of any ongoing medical treatment the Veteran has received for each of these disabilities since discharge from service.  With regard to the joint disabilities, the examiner should discuss whether there is weakened movement, premature/excess fatigability, or incoordination and discuss whether pain significantly limits functional ability during flare ups.   

With respect to all claims, the examiner(s) is asked to interview the Veteran as to his education, training, and work history.  The examiner(s) must also provide opinions as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  

7.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

